DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4,11 and 16-21 are objected to because of the following informalities:    
Regarding claims 4,11 and 18 , the claim limitation starting with “receive source commitment..”, the term source is inconsistent in view of rest of the claim language. Suggested correction, replace “source” with “resource” to be consistent with the rest of the claim language.
Regarding claims 16-21 depending on claim 15, there are a typological mistake “method of claim 15”. The word method is not mentioned in the claim 15. For examination purposes “method of claim 15” is interpreted as “ the non-transitory computer-readable medium of claim 15”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1-3 and 8-10 recite the generic term “load data analysis module” followed by an action without reciting any further structure in the claim, Corresponding structure is found in specification [0054] and [0174].
Claims 4 and 11 recite the generic term “portfolio engine” followed by an action without reciting any further structure in the claim, Corresponding structure is found in specification [0054] and [0174].
Claims 6,7, 13 and 14 recite the generic term “dispatch engine” followed by an action without reciting any further structure in the claim, Corresponding structure is found in specification [0054] and [0174].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-11,13, 15-18 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:  The claims recite a system, a method and a non-transitory computer readable medium having software instructions stored thereon when executed cause one processor to optimize resource operation. Thus the claims are a process and machine which are statutory categories of invention. 
Step 2A Prong One: Specifically independent claims 1,8 and 15 recite the limitations a “retrieve historical interval meter data, profile data, and a curtailment plan; determine, using the historical interval meter data, estimated annual deviation of a customer's load based on average interval load in view of peak load over a given period; calculate a load curtailment for the customer based on the estimated annual deviation of the customer's load, the historical interval meter data, the profile data, and the curtailment plan,..”. These limitations are about gathering data and using the gathered data, perform calculations such as calculating estimated annual deviation and based on the deviation other gathered data calculate a load curtailment. All these steps can be performed mentally thus the limitations falls into the “mental process” and also “mathematical concept” group of abstract ideas because the recited mathematical calculation is simple enough to be performed in the human mind. Performing the calculation with the aid of pen and paper does not negate the mental nature of these limitations.
In addition the independent claims 1, 8 and 15 recite the limitations c, “build a report, using the load curtailment, indicating a resource commitment capability for the customer to help inform market participation and operational decision making for load curtailment and distributed energy resources (DER)..”. This limitation of building a report based on the calculation performed using the gathered data is simple enough to be performed mentally with the aid of pen and paper. Thus the limitations fall into the “mental process”  group of abstract ideas.
Step 2A Prong Two: For independent claim 1 besides the abstract ideas, the claim recites additional elements (limitations a) a database for aggregating meter data and customer information and load data analysis module. These additional elements represent mere data gathering (meter data and customer information and load data analysis module for retrieving the gathered data) are necessary for use of the recited judicial exception (the gathered data of limitation a are used to perform the calculations in limitations b and c) and are recited at a high level of generality. The elements recited in the limitation are thus insignificant extra-solution activity. Even when viewed in combination, these additional elements do not integrate  the recited judicial exception into a practical application and the claim is directed to the judicial exception. 
For independent claim 8 besides the abstract ideas,  the claim recites additional limitation a: a load data analysis module. This additional element represents mere data gathering (load data analysis module for retrieving the gathered data) are necessary for use of the recited judicial exception (the gathered data of limitation a are used to perform the calculations in limitations b and c) and are recited at a high level of generality. The element recited in the limitation is thus insignificant extra-solution activity. The additional element does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
For claim independent 15 besides the abstract ideas, the claim recites additional elements “a non-transitory computer readable medium (generic computer component) having software instructions stored and  a processor (generic computer component). The generic computer components are recited in high level of generality and are not sufficient to integrate the recited judicial exception into a practical application. See MPEP 2106.05(b).
	Step 2B: For independent claim 1, the claim as a whole does not amount to significantly more than the recited exception. The claim has two additional elements, a database and a load data analysis module which are configured to perform limitations a-c. The additional elements as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two were considered insignificant. The recitation of aggregating data and retrieving data are mere data gathering that is recited in high level of generality and therefore remains insignificant  extra-solution  activity upon reconsideration. Thus the limitation a  does not amount to significantly more and do not provide an inventive concept. The claim is not eligible.
	For independent claim 8, the claim as a whole does not amount to significantly more than the recited exception. The claim has one additional element a load data analysis module which is configured to perform limitations a-c. The additional element as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. The recitation of retrieving data are mere data gathering that is recited in high level of generality and therefore remains insignificant  extra-solution  activity upon reconsideration. Thus the limitation a  does not amount to significantly more and do not provide an inventive concept. The claim is not eligible.
	For independent claim 15, the claim as a whole does not amount to significantly more than the recited exception. The claim has two additional element “a non-transitory computer readable medium (generic computer component) having software instructions stored and  a processor (generic computer component). The generic computer components are recited in high level of generality which are configured to perform limitations a-c. The additional elements as explained previously are generic computer components for implementing the abstract idea , which for purposes of Step 2A Prong Two was considered insignificant because inclusion of generic computer components being used to implement abstract ideas do not amount to significantly more than the abstract idea, see MPEP 2106.05(b), 2016.05(f). Thus the limitation a  does not amount to significantly more and do not provide an inventive concept. The claim is not eligible.
	Regarding dependent claims 2, 9 and 16, the load data analysis module is further configured to: receive real-time (RT) interval meter data from the customer's facility; subtract the RT interval meter data from a contracted Firm Service Level (FSL) for the delivery season to calculate a variance of the customer's expected curtailment capability; and calculate an over-commitment or an under-commitment based on the subtraction, all these steps can be performed mentally with the aid of pen and paper thus falls into the “mental process” and “mathematical concept” groupings of the abstract idea are directed to judicial exception. There are no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.  
Regarding dependent claims 3,10 and 17, receive RT interval meter data from the customer's facility; subtract an expected curtailment capability of the customer's facility from a contracted curtailment volume from the curtailment plan for that delivery season Guaranteed Load Drop (GLD) for a first value; subtract the contracted curtailment volume for the delivery season Guaranteed Load Drop (GLD) from the RT interval meter data for a second value; subtract the expected curtailment capability of the customer's facility from the RT interval meter data for a third value; and determine a maximum value from the first value, the second, value, and the third value to identify a performance risk currently exposed for the customer's facility, wherein the maximum value indicates a performance risk currently exposed for the customer's facility, all these steps can be performed mentally with the aid of pen and paper thus falls into the “mental process” and “mathematical concept” groupings of the abstract idea are directed to judicial exception. There are no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.  
Regarding dependent claims 4,11 and 18 portfolio engine for resource portfolio
aggregation optimization, the portfolio engine configured to: receive an objective function selection; receive source commitment capability report, resource costs data, resource portfolio data, and resource portfolio commitment requirements; build an optimization object function based on the resource portfolio commitment requirements;
build a constraint set for the objective function selection; solve the optimization object function using the constraint set; and build an hourly commitment plan using the solved the optimization object function. All these steps can be performed mentally with the aid of pen and paper thus falls into the “mental process” grouping of the abstract idea are directed to judicial exception. For claim 4 and 11 there is an additional element portfolio engine that is merely gathering data and also recited in high level of generality which does not integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.. For claim 18 there are no other additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. 
Regarding dependent claims 6,13 and 20 recite receiving a dispatch response event for the customer's facility; collecting RT interval meter data from the customer's facility; comparing the RT interval meter data to an enrolled curtailment commitment; and determining whether the RT interval meter data is sufficient to satisfy an obligation
for the dispatch response event, based on the comparison. All these steps can be performed mentally with the aid of pen and paper thus falls into the “mental process” grouping of the abstract idea are directed to judicial exception. For claim 4 and 11 there is an additional element dispatch engine that is merely gathering data and comparing gathered data to determine whether a condition has been met, and is also recited in high level of generality which does not integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea.. For claim 18 there are no other additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. 
	Regarding claims 5,12 and 19, the limitation “commitment plan is used to optimize their resources and to reduce energy consumption cost, and to provide information for resource control system to perform control strategies”, is implementing the judicial exception into practical application that is implementing the commitment plan by the resource control system to perform control actions accordingly. Thus the claims are eligible.
	Regarding claims 7,14 and 21 the limitations “initialize mitigation procedures to dispatch additional facilities if the RT interval meter data is insufficient to satisfy the obligation; and initialize mitigation procedures to decrease a number of facilities if the RT interval meter data is more than sufficient to satisfy the obligation”, that is initializing mitigation procedures to add or remove facilities based on the compared value (taking an action based on the determination) is implementing the judicial exception into a practical application. Thus the claims are eligible.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170236222 A1) in view of Crichlow (US 6,965,319 B1).
Regarding claim 1 Chen et al. teaches, a system for optimizing resource operations (process 200 having DR event module, [0078]), the system comprising: a database for aggregating meter data and customer information (utility server storing CPP participant behavior data and recent and historical load data, [0043] and [0078]); and
a load data analysis module (DR event module, [0043]) configured to:
retrieve historical interval meter data, profile data, and a curtailment plan;
determine, using the historical interval meter data (utility server receiving inputs such as historical load data, other types of data such as CPP participant  behavior data, historical curtailment behavior data, [0078]);
	calculate a load curtailment for the customer based on the historical interval meter data, the profile data, and the curtailment plan, and (for each CPP participant long term load – load curtailment is calculated based on  historical load data, recent load data, user behavior data and historical curtailment plan data, [0078]-[0079] and [0082]);
	build a report, using the load curtailment (initial assessment (report) indicating long term load for the corresponding CPP participant, [0078]-[0082]).
 	Chen et al. does not teach estimated annual deviation of a customer's load based on average interval load in view of peak load over a given period and building a report using the load curtailment, indicating a resource commitment capability for the customer to help inform market participation and operational decision making for load curtailment and distributed energy resources (DER).
Crichlow teaches, estimated annual deviation (predicted load factor) of a customer's load based on average interval load in view of peak load over a given period (predicting load factor1 for a customer for predetermined period2 using historical load data, weather data, Col.8 lines 35-40);
build a report, indicating a resource commitment capability for the customer to help inform market participation and operational decision making for load curtailment and distributed energy resources (DER) (based on the load forecast determined based on the load factor, historical load data, power procurement to fulfill the load forecast is determined by seeking the available sources and supplies to provide optimal power combination directly to the end-user’s computer screen as a prioritized list of available power sources, Col.8 lines 35-59). 
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of building a report indicating curtailment for a period of time using aggregated meter data, historical meter data, customer profile, historical curtailment plan as taught by Chen et al. wherein the load curtailment is also calculated based on estimated annual deviation of a customer’s load based on average interval load in view of peak load for a given period of time and based on the load curtailment determine resource commitment capability for the customer to help inform market participation and operational decision for load curtailment using the distributed energy resources as taught by Crichlow for more realistic load forecast for resource allocation and optimization as mentioned by Crichlow in Col.2 lines 20-24. 
Chen et al. teach:
[0078] In the process 200 depicted in FIG. 2, the DR event module 108 may be configured to perform an initial assessment. The initial assessment is performed for the particular day on which the CPP DR event is to occur. The initial assessment may be based on inputs 221. The inputs 221 may include recent load data 220, historical real-time price data 216, historical load data 218, other types of data, or some combination thereof. The recent load data 220, the historical real-time price data 216,historical curtailment behavior data 219, the historical load data 218, may be received from a third party or may accessed from a database maintained or accessible by the utility server 106.

[0043] The site 113 and/or the device 115 may be configured to communicate statistics with the utility server 106 via the network 122. As mentioned above, energy usage data may be communicated to the utility server 106. In addition, curtailment amounts as well as other data indicative of CPP participant behavior3 may be communicated to the utility server 106.

[0079] In the process 200, the initial assessment may include estimating a long-term price and a long-term load. The long-term price and the long-term load may be based on one or more of the inputs 221such as the historical real-time price data 216 and the historical load data 218. The long-term price and the long-term load may be estimated for a “long-term” period such as a month, a season, or another period of time. In some embodiments, the long-term price and the long-term load may be based on historical data from a previous year or another previous designated time period.

	Crichlow teach: 

(Col 8 lines 35-59) The companies combine customer historical data, weather data 60 and day of the week data to predict their load factors. In some more elaborate scenarios
the load forecast 54 is predicted for 1-hour, 1-day and 5-days ahead. The invention herein described allows for all 3 types of predictions to be made in addition to any pre-determined time horizon. 3) Power procurement after load forecasting is the continued
novel use of the intelligent agents in this invention. There are several approaches to procuring power from multiple sources of supply. Utilities have developed online
systems showing their available power sources (25) that include the NYMEX and other exchanges to buy and sell electric power. Several systems are currently implemented
on the Internet. The Federal Government has provided for a public nationwide system called "OASIS" (Ref. 11) to provide the power sales data to all consumers. This invention carries the system one step further by seamlessly integrating the procurement process by allowing the intelligent load forecasting agents that derive the load forecasting data to work directly with the power procurement agents described in this invention that seek the available sources and supplies to provide the optimal power combination directly to the end-user on his computer screen as a prioritized
list of available power sources.

	Regarding claim 8, combination of Chen et al. and Crichlow teach the claimed system for optimizing resource operations. Therefore together they teach the method for optimizing resource operations implementing the functional steps of the claimed system for optimizing resource operations as discussed in claim 1.
	Regarding claim 15, combination of Chen et al. and Crichlow teach the claimed system for optimizing resource operations. Therefore together they teach the method for optimizing resource operations implementing the functional steps of the claimed system for optimizing resource operations as discussed in claim 1. Claim 15 has additional limitation which is taught by Chen et al. that is non-transitory computer readable medium having software instructions stored thereon, the software instructions configured to cause, when executed, at least one processor to perform steps in, (“...non-transitory computer-readable medium (e.g., the memory508 of FIG. 5) having stored thereon programming code or instructions that are executable by one or more processors (such as the processor 504 of FIG. 5) to cause a computing system and/or the utility server 106 to perform or control performance of the methods...”, [0168]). 

Claims 2,6,7,9,13-14,16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170236222 A1) in view of Crichlow (US 6,965,319 B1) and Rouse et al. (US 20140222225 A1). 
Regarding claim 2 combination Chen et al. and Crichlow teach the system of claim 1. In addition Chen et al. teaches, receive real-time (RT) interval meter data from the customer's facility (utility server receiving energy usage data/recent load data of the CPP participant, [0043] and [0078]).
	Neither in combination nor individually Chen et al. and Crichlow teach subtracting the RT interval meter data from a contracted Firm Service Level (FSL) for the delivery season to calculate a variance of the customer's expected curtailment capability;
and calculate an over-commitment or an under-commitment based on the subtraction.
	Rouse et al. teaches, subtract the RT interval meter data (actual energy usage determined from meter data, [0035] and claim 16) from a contracted Firm Service Level (FSL) for the delivery season (contracted base load) to calculate a variance of the customer's expected curtailment capability (if the actual electricity usage exceeds contracted base load (agreed amount of load to be used by the customer during a selected time interval), purchase the sufficient electricity in real time to meet actual electricity usage, claim 16 and [0035]);
and calculate an over-commitment or an under-commitment based on the subtraction (contracted base load is the agreed amount of load that is curtailment amount  during a selected time interval, when the actual electricity usage exceeds contracted base load, more electricity is purchased that is the customer site had an under-commitment from the utility, but if the actual electricity usage is less than contracted base load, the customer had over-commitment from the facility, claim 16).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system for optimizing resource operation as taught by combination of Chen et al. and Crichlow by subtracting real time meter data from contracted Firm Service Level (contracted base load) to determine over-commitment or under-commitment as taught by Rouse et al. to meet customer’s demand efficiently by optimizing electric supply and selecting strategy and preferences as mentioned by Rouse et al. in [0046]. 
Rouse et al. teach:
[0035] AAC data collection includes collecting real time customer site data4 and maintaining that historical site data or a subset of it. From the customer site data, the AAC builds and then updates site electric load models. These models are used to forecast demand.

Claim 16 :The energy management method of claim 15 further comprising the steps of: the retail energy supplier entering into sufficient fixed price electricity contracts to serve at least the aggregate minimum load of the customer sites; and, for a group of customer sites and a particular time period, the retail energy supplier forecasting a future load profile for the group, curtailing loads at group customer sites5 during at least a selected time interval within the time period, the selected time interval having the highest electricity cost during the time period, purchasing sufficient electricity in a day ahead electricity market to satisfy the forecasted curtailed requirement to the extent it exceeds the contracted base load electricity supply, and purchasing sufficient electricity in a real time electricity market to satisfy the actual electricity requirement to the extent it exceeds the contracted base load electricity supply plus the electricity purchased in the day ahead market.


Regarding claim 6 combination of Chen et al. and Crichlow teach the system of claim1. In addition Chen et al. teaches, collect RT interval meter data from the customer's facility (utility server receiving energy usage data/recent load data of the CPP participant, [0043] and [0078]).
Neither in combination nor individually Chen et al. and Crichlow teach to receive a dispatch response event for the customer's facility; compare the RT interval meter data to an enrolled curtailment commitment; and determine, based on the comparison, whether the RT interval meter data is sufficient to satisfy an obligation for the dispatch response event.
Rouse et al. teaches, receive a dispatch response event for the customer's facility (receiving load curtailment instructions particularized as commands for dispatching electricity sources for each customer site6, [0044], [0043] and claim 16); 
compare the RT interval meter data to an enrolled curtailment commitment (comparing actual electricity requirement/usage (meter data in view of [0035]) with contracted base load, claim 16 and [0035]); 
and determine, based on the comparison, whether the RT interval meter data is sufficient to satisfy an obligation for the dispatch response event (contracted base load is the agreed amount of load that is curtailment amount  during a selected time interval, when the actual electricity usage exceeds contracted base load, more electricity is purchased, that is dispatching more electricity sources, claim 16, [0035] and [0044]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system for optimizing resource operation as taught by combination of Chen et al. and Crichlow by determining based on comparison, whether RT meter data is sufficient to satisfy an obligation for the dispatch response event as taught by Rouse et al. to meet customer’s demand efficiently by optimizing electric supply and selecting strategy and preferences as mentioned by Rouse et al. in [0046]. 
Regarding claim 7 combination of Chen et al., Crichlow and Rouse et al. teach the system of claim 6. In addition Rouse et al. teaches, initialize mitigation procedures to dispatch additional facilities if the RT interval meter data is insufficient to satisfy the obligation (if the actual electricity usage (determiner form real time meter data, [0035]) exceeds contracted base load, purchase more electricity from available resources – dispatching additional facility, claim 16); and
initialize mitigation procedures to decrease a number of facilities if the RT interval meter data is more than sufficient to satisfy the obligation (if the actual electricity usage does not exceed contracted base load, no additional electricity purchase is necessary that is no additional resources are not needed, and may sell back surplus power7, claim 16, [0035] and [0048]).

Regarding claims 9 and 13-14 combination of Chen et al., Crichlow and Rouse teach the claimed system for optimizing resource operations. Therefore together they teach the method for optimizing resource operations implementing the functional steps of the claimed system for optimizing resource operations as discussed in claim 2,6 and 7.
Similarly regarding claims 16 and 20-21 combination of Chen et al., Crichlow and Rouse teach the claimed system for optimizing resource operations. Therefore together they teach the non-transitory computer readable medium for optimizing resource operations implementing the functional steps of the claimed system for optimizing resource operations as discussed in claim 2,6 and 7.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170236222 A1) in view of Crichlow (US 6,965,319 B1) and Elbsat et al. (US 20190340709 A1). 
Regarding claim 4 combination of Chen et al. and Crichlow teach the system of claim 1. 
Neither in combination nor individually Chen et al. and Crichlow teach the resource portfolio engine for resource portfolio aggregation optimization. 
Elbsat et al. teaches, a portfolio engine for resource portfolio aggregation optimization (energy storage controller 506, [0086]), the portfolio engine configured to:
receive an objective function selection (“Controller 506 may be configured to maximize the economic value of operating energy storage system 500 over the duration of the optimization period8...”, [0087] and [0192]);
receive source commitment capability report (controller 506 determining amount of energy of the resource/energy storage that will be available to power chiller sub-plant and amount of energy that is already reserved for purchasing to participate in frequency response market, [0093]), resource costs data (cost of resources purchased, [0101] and [0087]), resource portfolio data (cost for battery capacity, charging and discharging and starting and stopping electrical energy storage during the optimization period [0087]), and resource portfolio commitment requirements (“...amount of each resource to purchase from utilities...”, [0086]);
build an optimization object function based on the resource portfolio commitment requirements (perform an optimization process based on the information received regarding the resources, [0086]-[0087]); 
build a constraint set for the objective function selection ([0086-[0087]); 
solve the optimization object function using the constraint set (“...Energy storage controller 506 may generate control decisions that optimize the economic value of operating energy storage system 500 over the duration of the optimization period
subject to constraints on the optimization process (e.g., energy balance constraints, load satisfaction constraints, etc.)...”,  [0108]); and
build an hourly commitment plan using the solved the optimization object function (Energy storage controller 506 performs an optimization process to determine an optimal set of control decisions for each time within an optimization period including  optimal amount of each resources to purchase from utilities, [0086]-[0087] and [0101]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system for optimizing resource operations as taught by combination of Chen et al. and Crichlow to include a portfolio engine for resource portfolio aggregation optimization as taught by Elbsat et al. to help reduce peak consumption using the resources as mentioned in [0170] of Elbsat et al. 
Regarding claim 5 combination of Chen et al., Crichlow and Elbsat et al. teach the system of claim 4. In addition Elbsat et al. teaches, building the constraint set comprises using an aggregation of resource commitments (energy storage controller determining amount of energy already reserved versus remainder amount available to be used, [0093]),
operational limitations (losses in battery capacity, [0087] and [0101]), and regulation limitations to build objective functions to maximize portfolio revenues, minimize portfolio operation cost, and maximize portfolio energy usage (considering resource storage capacity, losses and cost to operate to maximize revenue and minimize demand costs, [0087], [0101] and [0152]); and
the commitment plan is used to optimize their resources and to reduce energy consumption cost, and to provide information for resource control system to perform control strategies (determining an optimal set of control decisions for each time step within an optimization period, [0087], [0100] and [0152]).
Elbsat et al. teach:
[0086] Still referring to FIG. 5A, energy storage system 500 is shown to include an energy storage controller 506. Energy storage controller 506 may be configured to control the distribution, production, storage, and usage of resources in energy storage system 500. In some embodiments, energy storage controller 506 performs an optimization process determine an optimal set of control decisions for each time step within an optimization period. The control decisions may include, for example, an optimal amount of each resource to purchase from utilities 510, an optimal amount of each resource to produce or convert using generator subplants 520, an optimal amount of each resource to store or remove from storage subplants 530, an optimal amount of each resource to sell to energy purchasers 504, and/or an optimal amount of each resource to provide to building 502. In some embodiments, the control decisions include an optimal amount of each input resource and output resource for each of generator subplants 520.

[0087] Controller 506 may be configured to maximize the economic value of operating energy storage system 500 over the duration of the optimization period. The economic value may be defined by a value function that expresses economic value as a function of the control decisions made by controller 506. The value function may account for the cost of resources purchased from utilities 510, revenue generated by selling resources to energy purchasers 504, and the cost of operating energy storage system 500. In some embodiments, the cost of operating energy storage system 500 includes a cost
for losses in battery capacity as a result of the charging and discharging electrical energy storage 533. The cost of operating energy storage system 500 may also include a cost of excessive equipment start/stops during the optimization period.

Regarding claims 11-12 combination of Chen et al., Crichlow and Elbsat et al. teach the claimed system for optimizing resource operations. Therefore together they teach the method for optimizing resource operations implementing the functional steps of the claimed system for optimizing resource operations as discussed in claims 4 and 5.
Similarly regarding claims 18-19 combination of Chen et al., Crichlow and Rouse teach the claimed system for optimizing resource operations. Therefore together they teach the non-transitory computer readable medium implementing the functional steps of the claimed system for optimizing resource operations as discussed in claims 4 and 5.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 20170236222 A1) teaches a method for selecting participants to part in demand response based on historical load data, user profile data and determine a curtailment amount based on the gathered data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Load factor is calculated by dividing average load for a period by maximum/peak load for the period. 
        2 Pre-determined period – annually or for a season in view of Chen et al. [0079] and [0083]. 
        3 Customer profile data.
        4 Real time meter data of the customer.
        5 Load forecasting is for specific customers in view of [0043], “..And, in some embodiments particular sites within the group receive individualized commands.”
        6 For each customer see also [0037] and [0038] of Rouse et al. 
        7 Selling back surplus power is possible when the actual electricity is below contracted base load or purchased more power than necessary. Both of these options are finite number of identified, predictable solutions to sell back surplus power. Someone of ordinary skill in the art can select any one of the solution  with a reasonable expectation of success for selling back surplus power, see MPEP.2143.I.(E). 
        8 Objective